Citation Nr: 0410545	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-02 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a low back disability, 
including arthritis and disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1943 to May 1946, and 
from October 1950 to October 1951.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a May 2002 decision by the RO which denied service 
connection for PTSD and a low back disability, including arthritis 
and disc disease.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have 
been obtained by VA.  

2.  The veteran did not engage in combat with the enemy during 
military service.  

3.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic criteria 
for PTSD.  

4.  The veteran does not currently have PTSD as a result of his 
periods of active service.  

5.  A low back disability, including arthritis and disc disease 
was not present in service or until many years after service, and 
there is no competent medical evidence that any current low back 
disability is related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107, 5126, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2003).  

2.  The veteran does not have a low back disability due to disease 
or injury which was incurred in or aggravated by service, nor was 
arthritis of the lumbosacral spine manifested to a compensable 
degree within one year post service.  38 U.S.C.A. §§ 1101, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA to the appellant with 
respect to claims for VA benefits.  

In the instant case, the Board finds that the duty to assist and 
notify as contemplated by applicable provisions, including the 
VCAA, have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

PTSD

In adjudicating a claim for service connection for PTSD, the Board 
must analyze and weigh the probative value and assess the 
credibility of the relevant evidence and provide a statement of 
reasons for accepting or rejecting the evidence.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 
Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 
49, 59 (1990).  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence that 
the claimed, in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made on a 
case by case basis, requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Id.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, then 
his lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborate his testimony or 
statements.  Zarycki, at 98.  

After carefully considering the evidence of record in light of the 
above criteria, the Board finds that the evidence, as a whole, 
does not support a finding of service connection for PTSD.  

A review of the service medical records for both of the veteran's 
periods of service were silent for treatment of any psychiatric 
disorder.  Furthermore, available service personnel records do not 
show that the veteran was ever in combat.  In this regard, the 
veteran submitted several stressor statements in which he listed 
numerous incidents related to military service that he believes 
have caused PTSD.  The stress of being away from his mother, 
sister, two brothers and, during his second tour of duty, his 
wife, as he was their sole financial provider; having to schedule 
flights for the return of dead soldiers from Hawaii during World 
War II; being injured on a motor scooter, and numerous medical 
problems after service.  

The veteran has consistently maintained that he first experienced 
"depression" in April 1953, more than one year after his discharge 
from service.  The veteran reported that he was seen at an 
emergency room after he had blacked out while driving his car.  
Treatment records from Columbia Hospital show that he was 
initially seen in the emergency room for evaluation of syncope in 
April 1953.  At that time, the veteran reported a "sensation" of 
blacking out while driving his car a week earlier and said that he 
had several episodes previously; otherwise, his health was good.  
The assessment on general examination was possible psychoneurosis, 
anxiety state.  On admission, he said that he had been feeling 
fairly well until the night before, when he felt dizzy and had a 
chill, then blacked-out.  He also reported stiffness in his neck 
and the right side of his face, and said he was very nervous.  
During his four-day hospital stay, he underwent numerous clinical 
and diagnostic studies, all of which were normal.  The final 
diagnosis was syncope of undetermined etiology.  

A private medical report by J. A. Plyler, M.D., dated in August 
1974 indicated that the veteran was admitted for evaluation due to 
the recent onset of feeling sluggish and lack of energy.  The 
veteran reported that he was doing quite as a manager of an 
insurance office and had been working regularly until a few weeks 
earlier when his symptoms began.  Dr. Plyler noted a history of a 
possible mild nervous breakdown in 1953, and indicated that the 
veteran appeared to be minimally nervous or tense for some years, 
but that it was rather mild.  Medications included one or two 
Valium a day for years.  The initial diagnoses included anxiety 
depressive reaction and fatigue state.  However, when the veteran 
did not respond to treatment, additional testing was performed, 
the results indicated that he was suffering from hypothyroidism.  
Medication was prescribed, and he was discharged.

VA mental health outpatient records show that the veteran was seen 
periodically from November 2000 to July 2002.  On initial 
evaluation in November 2000, the veteran reported that he didn't 
know why he had been referred for a psychiatric evaluation.  The 
report indicated that he was a combat veteran in World War II and 
Korea.  The veteran denied any nightmares or flashbacks, and said 
that he did not isolate himself.  He had no interpersonal problems 
or problems with anger.  He reported only a couple of incidents of 
getting angry over the past several years, but said that he was 
never out of control.  The examiner indicated that he did not 
display any symptoms of panic disorder.  There were indications of 
slight anxiety, but the veteran functioned well overall.  His wife 
reported that he talked in his sleep, but denied any behavioral 
problems.  She said his attitude had been better and he was less 
critical and grumpy since starting on Zoloft.  The provisional 
diagnosis included anxiety disorder, not severe, and irregular 
anxiety in times of stress.  The examiner recommended further 
evaluation for depressive disorder and PTSD.  

Subsequent VA records show that the veteran was seen periodically 
for depression/panic/and residual PTSD like symptoms related to 
exposure to mustard gas and having to schedule flights for the 
return of dead soldiers during World War II.  In January 2001, he 
reported vague nightmares; in February 2001, he reported 
nightmares about exposure to mustard gas; in June 2001, he 
reported intrusive thoughts about the dead bodies he scheduled for 
return to the States from Hawaii, his exposure to mustard gas, his 
old job, and his traumatic military experience.  The diagnoses 
included anxiety depression, not otherwise specified, and PTSD.  

A VA psychiatric examination was conducted in July 2002.  The 
examiner indicated that she had reviewed the entire claims file 
and provided a detailed history of the veteran's complaints, 
treatment, and social and occupational history.  The examiner 
discussed the relevant medical records, described above, and 
addressed the veteran's account of stressors during military 
service.  She indicated that when questioned about psychological 
traumas, the veteran did not described anything that appeared to 
be particularly traumatic.  He did not describe the motor scooter 
accident in service as particularly traumatic, and said that he 
never came into close contact with the bodies of the dead soldiers 
that he scheduled for return to the States.  The veteran had been 
married for over 57 years, had several children, grandchildren, 
and great-grandchildren, and had a good relationship with his 
family.  He reported having many friends and that he saw them 
several times a week; that he went to church every Sunday; that he 
worked in his garden, kept honey bees, fished, hunted, and that he 
was very involved with people.  The psychiatrist concluded that 
there was no evidence of PTSD or any significant symptoms 
associated with an anxiety disorder or depressive disorder on 
examination.  She noted that because there was a history of 
treatment and diagnosis for anxiety disorder, she would continue 
with the same diagnosis, by history.  

The psychiatrist noted that when questioned about any mental 
health problems, the veteran reported that he did not feel that he 
had a mental condition and said that he couldn't organize or do 
things like he used to be able to do, and was having problems 
adjusting to his physical limitations.  When asked about his bad 
dreams, he said they were about working with men and trying to 
organize big groups of people.  He said that he never thought 
about his "nerves."  The psychiatrist concluded that the veteran 
did not describe symptoms consistent with an independent Axis I 
disorder, and that there was no evidence of PTSD.  She opined that 
the veteran did not have any significant level of disability at 
this time and that he appeared to be functioning quite well 
psychologically.  

The Board finds that the preponderance of the competent medical 
evidence of record establishes that the veteran does not, in fact, 
meet the diagnostic criteria for PTSD.  The Board attaches 
significant weight to the July 2002 VA psychiatric opinion 
obtained for the express purpose of clarifying the veteran's 
psychiatric picture.  The report is most persuasive as it included 
a detailed analysis of all of the evidence of record, including 
the favorable diagnosis, and offered a rational basis for its 
conclusion.  It is also significant that this opinion was rendered 
in light of the DSM-IV criteria, which utilizes a more subjective 
standard for diagnosing PTSD.  38 C.F.R. § 4.125 (2003); see also 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

The only favorable evidence are the VA outpatient records which 
relied extensively on the veteran's description of symptoms, and 
did not offer any discussion or analysis for its conclusion.  In 
fact, the treating psychiatrist's initial diagnosis in January 
2001 was PTSD by history.  Although subsequent records did not 
show the diagnosis by history, the reports did not include any 
additional findings or analysis which would suggest a basis to 
amend the initial assessment to a definitive diagnosis of PTSD.  
The Board is not required to accept an unsubstantiated medical 
opinion that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage of 
time between punitive stressful events recounted by a veteran and 
the onset of alleged PTSD.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991).  

Although the veteran asserts that he has PTSD that is attributable 
to service, he, as a lay person, is not competent to offer an 
opinion as to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

As there is no medical evidence of a diagnosis of PTSD based on 
any recognized stressor and the constellation of symptoms 
associated with that disorder, service connection for PTSD is 
denied.  

Low Back Disability

In general, under the applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Notwithstanding the lack of a diagnosis in service, 
service connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Here, the veteran contends that his current low back disability, 
including arthritis and disc disease were caused by an injury 
during service.  In February 1997, he reported that during 
service, he landed on his hands and back after being struck by a 
bus in 1945.  In July 1998, he said that he injured his wrist, 
knees and right side, but did not know whether he hurt his back in 
the accident.  In January 2001, he said that his back symptoms 
began after he was released from the hospital after he fractured 
his wrists.  In April 2002, he reported that his back symptoms had 
been present since the accident in 1945.  

His service medical records, including his separation examination 
in May 1946, entrance examination in October 1950, and his 
separation examination in September 1951, showed no complaints, 
treatment, abnormalities, or diagnosis referable to any back 
problems during service.  In fact, the veteran specifically denied 
any history of arthritis, bone or joint deformity, or lameness on 
a Report of Medical History for entrance into military service in 
October 1950.  The service medical records show that he sustained 
a simple fracture of the right wrist when he fell from a scooter 
in August 1945.  His right arm was cast and he was returned to 
duty two days later.  The cast was removed less than one month 
after the accident.  However, as noted above, there were no 
complaints or abnormalities referable to any back problems at that 
time, when recalled to active duty in 1950, or at the time of 
discharge in October 1951.  

Private medical records show that the veteran was first treated 
for low back problems in April 1972.  At that time, he reported 
the onset of low back pain about two weeks earlier.  He said that 
he had no significant back trouble in the past and denied any 
history of trauma or injury preceding the onset of symptoms.  X-
ray studies of the lumbar spine showed no evidence of fracture or 
dislocation.  The vertebral bodies and interspaces appeared normal 
without evidence of significant arthritis or congenital anomaly.  
There was a single small radiopaque density overlying the right 
middle portion of the abdomen, anterior to the L4-5 disc space 
suggestive of a metallic foreign body.  The diagnosis was 
herniated intervertebral lumbar disc with left sciatica.  
Subsequent medical records show treatment for low back symptoms 
periodically thereafter.  

While the veteran may believe his low back disorder began in 
service, where a determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, he 
is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Inasmuch as there is no evidence of a low back disorder, including 
arthritis or disc disease in service or until many years after 
discharge from service, and no competent medical evidence relating 
any current low back disability to military service, the Board 
finds that there is no basis to grant service connection.  


ORDER

Service connection for PTSD is denied.  

Service connection for a low back disability, including arthritis 
and disc disease, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



